DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2021.
Applicant’s election without traverse of Invention II in the reply filed on 10 November 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a control device configured to control the yaw moment generation device to generate a counter yaw moment...”
 in claims 2-3.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0066]: The vehicle stability control device 100 is mounted on the vehicle 1 and executes the vehicle stability control. More specifically, the vehicle stability control device 100 is provided with a vehicle state sensor 110, a yaw moment generation device 120, and a control device 130 (controller).).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0336607A1 (“Inoue”), further in view of US 2015/0120106A1 (“Yu”).
As per claim 2 Inoue discloses
A vehicle stability control device mounted on a vehicle and comprising:
a yaw moment generation device configured to generate a yaw moment (see at least Inoue, para. [0090]: The adder/subtracter 7 j calculates the yaw deviation ΔΨ being the deviation between the corrected target yaw angle Ψref′ calculated by the target yaw angle changing unit 7 c and a vehicle yaw angle Ψt actually detected in the traveling vehicle 2. The adder/subtracter 7 j multiplies the gain KΨf by the calculated yaw deviation ΔΨ and outputs the same to the adder 7 f. The adder/subtracter 7 j multiplies the gain KΨr by the calculated yaw deviation ΔΨ and outputs the same to the adder 7k. & para. [0109]:  In this case, the vehicle control device of this embodiment calculates the target yaw angle according to the filters (for example, equations 6 to 9 described above) with the coefficients varying according to the vehicle speed and at least one of the rudder angle, the rudder angular speed, and the rudder angular acceleration when correcting the target vehicle behavior amount for following the target trajectory. According to this, the vehicle control device of this embodiment may secure the natural vehicle response to the steering also regarding the yaw angle by changing the target yaw angle for following the target trajectory so as to realize the vehicle response set in advance, so that this may further reduce the sense of discomfort when the driver steers.); and
a control device configured to control the yaw moment generation device to generate a counter yaw moment that counteracts a variation yaw moment generated when the vehicle makes a turn (see at least Inoue, para. [0033]: Specifically, the vehicle control device 1 is provided with a driving device 4, a braking device 5, the steering device 6, and an electronic control unit (ECU) 7 as a control device as illustrated in FIG. 1. & para. [0074]: According to this, the vehicle control device 1 of this embodiment may improve the collision avoidance performance by switching the property of the target yaw angle correction amount Gφref(s) to that capable of easily avoiding the collision.),
wherein
the counter yaw moment not considering running resistance is a basic counter yaw moment (see at least Inoue, para. [0049]: In this case, the ECU 7 controls the front wheel steering device 9 and the rear wheel steering device 10 by the control amount of the front wheel turning angle δf (for example, an LKA front wheel correction target angle θLK, a VGRS normal target angle θVG and the like) and the control amount of the rear wheel turning angle δr (for example, an LKA rear wheel correction target angle θLKR and the like) as the target vehicle behavior amounts based on an index regarding the generated target trajectory (for example, a target lateral position Yref, a target yaw angle ψref and the like of the vehicle 2 with respect to the target trajectory) in addition to the above-described steering wheel steering angle MA and vehicle speed V, for example. As a result, the vehicle 2 may travel along the target trajectory with the front wheel 3F and the rear wheel 3R steered by the trajectory control through the front wheel steering device 9 and the rear wheel steering device 10. & para. [0109]: In this case, the vehicle control device of this embodiment calculates the target yaw angle according to the filters (for example, equations 6 to 9 described above) with the coefficients varying according to the vehicle speed and at least one of the rudder angle, the rudder angular speed, and the rudder angular acceleration when correcting the target vehicle behavior amount for following the target trajectory. According to this, the vehicle control device of this embodiment may secure the natural vehicle response to the steering also regarding the yaw angle by changing the target yaw angle for following the target trajectory so as to realize the vehicle response set in advance, so that this may further reduce the sense of discomfort when the driver steers.),
the counter yaw moment considering the running resistance is a corrected counter yaw moment that is expressed by a sum of the basic counter yaw moment and an offset yaw moment (see at least Inoue, para. [0070-0071]: The target yaw angle changing unit 7 c is herein described in detail with reference to FIG. 5. FIG. 5 is a block diagram illustrating a configuration of the target yaw angle changing unit 7 c in detail. As illustrated in FIG. 5, the target yaw angle changing unit 7 c is further provided with a target yaw angle correction amount calculating unit 7 c-1 and an adder 7 c-2. Out of them, the target yaw angle correction amount calculating unit 7 c-1 calculates the target yaw angle correction amount Gφref(s) by using a predetermined vehicle motion model for calculating the target yaw angle correction amount such that the vehicle response to the steering member of the driver when the trajectory control is executed becomes the predetermined vehicle response based on at least the steering wheel steering angle MA detected by the steering wheel steering angle sensor of the vehicle 2 during the trajectory control and the vehicle speed V of the vehicle 2 calculated based on the wheel speed of each wheel 3 detected by each wheel speed sensor 11 during the trajectory control. & para. [0074-0076]: The adder 7 c-2 calculates the corrected target yaw angle Ψref′ by changing the index regarding the target trajectory of the vehicle 2 generated in the travelable region detected by the travelable region detecting device (front part detecting device 13) (the target yaw angle Ψref of the vehicle 2 with respect to the target trajectory in FIG. 5) by using the target yaw angle correction amount Gφref(s) calculated by the target yaw angle correction amount calculating unit 7 c-1 as described above. The corrected target yaw angle Ψref′ calculated by the adder 7 c-2 is output to an adder/subtracter 7 j of the target vehicle behavior amount correcting unit 7 d.), and
the control device controls the yaw moment generation device to generate the corrected counter yaw moment (see at least Inoue, para. [0075]: The adder 7 c-2 calculates the corrected target yaw angle Ψref′ by changing the index regarding the target trajectory of the vehicle 2 generated in the travelable region detected by the travelable region detecting device (front part detecting device 13) (the target yaw angle Ψref of the vehicle 2 with respect to the target trajectory in FIG. 5) by using the target yaw angle correction amount Gφref(s) calculated by the target yaw angle correction amount calculating unit 7 c-1 as described above. The corrected target yaw angle Ψref′ calculated by the adder 7 c-2 is output to an adder/subtracter 7 j of the target vehicle behavior amount correcting unit 7 d.).
Inoue does not explicitly disclose
a direction of the offset yaw moment is a direction to promote the turn of the vehicle.
Yu teaches
(see at least Yu, para. [0029]: Thus, it results in a pure yaw control moment. For stability controls, at least one of the inside wheels can brake to generate pro-turning yaw control moment to counteract excessive under-steer tendency. At least one of the outside wheels can brake to generate counter-turning yaw control moment to counteract excessive over-steer motion. In both case, the motor traction torque is increased and the traction force is compensated at the opposite side of the wheels to balance the traction effort. Similarly, for steer-ability and comfort improvement, at least one of the inside wheels brakes to generate pro-turning yaw control moment to enhance vehicle turning agility.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teaching of a direction of the offset yaw moment is a direction to promote the turn of the vehicle of Yu in order to enhance vehicle turning agility (see at least Yu, para. [0029]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, in view of Yu, further in view of US 2009/0192675A1 (“Yamakado”).
As per claim 3 Inoue does not explicitly disclose
wherein the offset yaw moment increases as a speed of the vehicle increases.
Yamakado teaches
wherein the offset yaw moment increases as a speed of the vehicle increases (see at least Yamakado, para. [0067]: As it is generally known, the lateral motion performance (dynamics) of the vehicle varies in accordance with the vehicle velocity. The real yaw angular acceleration has a low gain and a late phase when the vehicle velocity is slow. The gain increases in accordance with the increase of the vehicle velocity, and thus a late degree of the phase appears to be small (in fact, it is late). In such a case, the correction yaw moment needs to vary in accordance with the vehicle velocity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teaching of the offset yaw moment increases as a speed of the vehicle increases of Yamakado in order to realize a stable driving (see at least Yamakado, para. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.A.A./Examiner, Art Unit 3668                  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668